Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Curtis appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Curtis v. Cuccinelli, No. 1:12-cv-00296-CMH-IDD, 2013 WL 653287 (E.D.Va. filed Feb. 19 & entered Feb. 21, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the *220materials before this court and argument would not aid the decisional process.

AFFIRMED.